DETAILED ACTION
This is the first office action regarding application number 16/649985, filed on March 24, 2020, which is a 371 of PCT/JP2018/037981, filed on October 11, 2018, which claims benefit of JP2017-201056, filed on October 17, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on October 17, 2017.	
Election/Restrictions
Applicant’s election without traverse of Species A, corresponding to Figs. 1-3, 6-10, claims 1, 2, 7,8  in the reply filed on June 24, 2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-N, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the laser beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim because laser beam has not been mentioned before.
Claim 1 recites “aberration”, and “a lateral aberration”. It is not clear if they are referring to the same aberration.
Claim 1 recites “a laser beam” in line 4, “the laser beam” in line 2. It is not clear if these are the same beam.
Claim 1 recites “a light beam”. It is not clear if it is referring to the laser beam or a separate beam.
Claim 2 is rejected due to its dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikata et al., US 20050121427(hereafter Mikata) as evidenced by RP-photonics: Gaussian beams, 2016 (hereafter rp-photonics).
Regarding claim 8,
“A laser processing machine to process a workpiece by focusing a laser beam onto the workpiece,”( Mikata teaches in abstract a laser processing apparatus wherein “The processing head includes a transfer optical system, and irradiates the guided laser beam to a surface of a workpiece to be processed by way of the transfer optical system.”)
 
    PNG
    media_image1.png
    215
    504
    media_image1.png
    Greyscale

Fig. 4 of Mikata teaches a non-gaussian beam with high intensity at center
“wherein a laser beam emitted by the laser processing machine has an intensity distribution with a witch hat shape at a processing position,” (The limitation “witch hat shape” is interpreted as gaussian-shaped profile as disclosed in Fig. 2 of the original disclosure. The profile can be bell-shaped, smooth, or unsmooth and has a tail distribution. Fig. 4 of Mikata  teaches a gaussian profile wherein the intensity is high around the center of the focal point of the laser beam and slopes gradually from high to low toward the periphery.) 
 
    PNG
    media_image2.png
    622
    645
    media_image2.png
    Greyscale

Fig. 1 of Mikata teaches main beam and peripheral beam
“the witch hat shape constituted by a main beam and a peripheral beam having a lower intensity than the main beam and extending from the main beam,” (Fig. 4(a) teaches a main beam and Fig. 4(b) teaches peripheral beam with lower intensity around main beam)
“and the peripheral beam forms a peripheral molten pool on the workpiece, the peripheral molten pool being shallower than a keyhole formed by the main beam, surrounding the keyhole,” (Fig. 1 teaches focus F2 for peripheral beam is shallower than focus F1 for main beam. Paragraph [57] teaches “the beam spot S exhibits a high energy intensity at the center so that the beam spot S penetrates steel plates to form a key hole. On the other hand, the beam spot S exhibits a lower energy intensity at the periphery than that at the center, the beam spot S accordingly carries out gentle laser welding at the periphery”. )
“the peripheral beam… having a width of 0.22 mm or greater.”(The limitation is interpreted as a tail distribution of beam profile has a width of 0.22mm or greater as described in Fig. 2 of the original disclosure. 
Mikata teaches a laser machine where beam quality is defined by M2 so as to fall in a range between 85 and 105 in paragraph [38]. Paragraph [39] teaches “the beam quality M.sup.2 is defined in the following ISO standard, and is an invariant which specifies the relationship between the focused diameter and divergence angle of non-Gaussian beam and those of Gaussian beam when laser beams transmit through an optical system.” Paragraph [38] further teaches “When the laser beam quality M.sup.2 is lower than 85, it is not preferable because the intensity distribution curve of laser beams is so sharp at the edges or peripheries that defects, such as fused-off steel plates and fused drops, occur if spaces are present between steel plates. On the other hand, when the laser beam quality M.sup.2 is higher than 105, it is not adequate because the focused diameter of laser beams is diverged so much that fusion penetration might be insufficient.” Thus Mikata teaches that beam quality is a result effective variable wherein this variable is routinely optimized to obtain a desired tail distribution of beam intensity profile. It is implied that as tail distribution gets wider, the peripheral beam gets wider. 
Mikata teaches focused diameter of 0.8mm in Fig. 6, which corresponds to a beam radius of 0.4mm. The width of peripheral beam is estimated as (0.5 x beam radius) to (1 x beam radius) as evidenced in rp-photonics below. Thus Mikata teaches a width of 0.2 to 0.4 mm which overlaps the claimed range of 0.22 mm. MPEP 2144.05-I teaches “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 

    PNG
    media_image3.png
    705
    1748
    media_image3.png
    Greyscale

RP-photonics teaches peripheral width is defined as the width where intensity drops from 0.135 of peak value to a negligible value
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the peripheral beam width from 0.22mm or greater as taught in Mikata. One of ordinary skill in the art would have been motivated to do so because “in laser welding using high-quality laser beams, laser beams exhibit uniform intensity distribution curves, but the profiles show steep gradients at the edges or peripheries. Accordingly, when spaces are present between steel plates in welding overlapped steel plates, for example, the steel plates might be fused off. Consequently, fused drops might occur at the welds between the steel plates” as taught in paragraph [7] in Mikata.) 
Regarding claim 1,
“A laser processing machine, comprising: a light-focusing optical system to focus the laser beam onto a workpiece for performing a laser processing,” (Similar scope to claim 8 and therefore rejected under the same argument.)
“wherein the light-focusing optical system has an aberration,”(Mikata teaches in paragraph [55] “the beam components of the laser beam emitted from the optical fiber 11 simultaneously focus between F.sub.1 and F.sub.2 by the spherical aberration of the plane-convex lenses 14, 14 while shifting the focal points.” Fig. 1 teaches a transfer optical system 13 comprising plane-convex lenses 14, 14. Here optical system 13 corresponds to optical system with aberration in the instant claim.)
 “and a lateral aberration with respect to a laser beam diameter:D86.5 containing 86.5% of the laser power of a laser beam before being focused…, the lateral aberration being at a light focusing point relative to a light beam corresponding to the laser beam diameter:D86.5.” (The limitation is describing gaussian beam profile as where “the beam radius w(z) is the distance from the beam axis where the intensity drops to 1/e2 (≈ 13.5%) of the maximum value. A hard aperture with radius w can transmit ≈ 86.5% of the optical power” as evidenced by rp-photonics.)

    PNG
    media_image3.png
    705
    1748
    media_image3.png
    Greyscale

“and a lateral aberration…is 0.2 mm or more”(The limitation is interpreted as a tail distribution of beam profile has a width of 0.2mm or greater as described in Fig. 2 of the original disclosure. Thus similar scope to claim 8 and therefore rejected under the same argument.)
Regarding claim 2,
“The laser processing machine according to claim 1, comprising an optical fiber to transmit the laser beam, wherein the light-focusing optical system focuses the laser beam emitted from the optical fiber.” ( Mikata teaches in Fig. 1, an optical fiber 11 that transmits the laser beam from oscillator 2 to transfer optical system 13. Paragraph [49] teaches “the transfer optical system 13 can focus incident laser beams and then transfer them onto a surface of workpieces to be processed”)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikata et al., US 20050121427(hereafter Mikata) as evidenced by RP-photonics: Gaussian beams, 2016 (hereafter rp-photonics) and further in view of  Yasuoka et al., US 20190389001 with a priority date 03/03/2017 (hereafter Yasuoka).
“A laser processing machine to process a workpiece by focusing a laser beam onto the workpiece, wherein a laser beam emitted by the laser processing machine has an intensity distribution with a witch hat shape at a processing position, the witch hat shape constituted by a main beam and a peripheral beam having a lower intensity than the main beam and extending from the main beam, and” (Similar scope to claim 8 and therefore rejected under the same argument.)
“the peripheral beam…has a width of 0.22 mm or greater on a plane perpendicular to an optical axis.” (The limitation is interpreted as a tail distribution of beam profile has a width of 0.22mm or greater as described in Fig. 2 of the original disclosure. Thus similar scope to claim 8 and therefore rejected under the same argument.)
“the peripheral beam with a light intensity equal to or higher than 5 kW/cm2 and equal to or lower than 200 kW/cm2” (The primary combination of references does not explicitly teach a light intensity value.
Yasuoka teaches in abstract “The laser light is formed of a main beam and an auxiliary beam, at least part of the auxiliary beam being disposed anteriorly in a sweep direction, and the main beam has a power density equal to or greater than a power density of the auxiliary beam.” Thus Yasuoka is from the same field as the instant claim.
Yasuoka teaches in paragraph [128] “At this time, average power density of the main beam is 2.2×10.sup.6 W/cm.sup.2 and average power density of the auxiliary beam is 8.0×10.sup.4 W/cm.sup.2.” Hence the power density of the peripheral beam is 80 kW/cm2 which overlaps the claimed range of 5 to 200 kW/cm2. MPEP 2144.05-I teaches “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to optimize the power density of the peripheral beam as taught in Yasuoka to the laser system in Mikata. One of ordinary skill in the art would have been motivated to do so because “an anterior molten pool was able to be formed with the semicircular-shaped auxiliary beam having 300 W and disposed anteriorly in the sweep direction. As a result, it was confirmed from observation using a high-speed camera that due to the effect of the anterior melt pool formed with the auxiliary beam, sputter and welding defects significantly drop to approximately 20% or less” as taught in paragraph [131] of Yasuoka.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120154922, Fig. 2
US 20200112137, Fig. 3, 5, 6
US 9821409, Fig. 7
JP 2015199114, Fig. 5
US 20130306609, Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761